Exhibit 10.14

 

Name of Grantee:                                 

No. of Shares:                          

HUDSON VALLEY HOLDING CORP.

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

Hudson Valley Holding Corp., a New York corporation (the “Company”), this
                 (the “Award Date”) hereby grants to                  (the
“Grantee”), an employee of the Company, pursuant to the Company’s 2010 Omnibus
Incentive Plan (the “Plan”), shares of the Common Stock, par value $0.20 per
share, of the Company subject to the restrictions set forth herein (“Restricted
Stock”) in the amount and on the terms and conditions hereinafter set forth.

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Grantee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern, unless otherwise determined by the
Compensation and Organization Committee.

2. Award of Restricted Stock. The Company hereby awards the Grantee             
shares of Restricted Stock (the “Shares”). The Restricted Stock shall be issued
in uncertificated form. When restrictions expire or have been cancelled with
respect to one or more of the Shares, the Company will notify the Grantee and
the Company will issue to the Grantee (or such Grantee’s legal representative,
beneficiary or heir) that number of shares of Common Stock, without any legend
or restrictions (except those required by any federal or state securities laws),
equivalent to the number of Shares for which restrictions have been cancelled or
have expired. Restricted Stock shall have all dividends (including cash and
stock dividends) and voting rights as set forth in Section 8 of the Plan.
However, stock dividends paid on the Restricted Stock shall be deferred until
the Restrictions with respect to the Shares upon which such dividends were paid
expire or are canceled, at which time the Company shall deliver to the Grantee
all such dividends. If the Grantee forfeits any Shares awarded hereunder, such
Shares and any stock dividends with respect thereto shall automatically revert
to the Company (without any payment by the Company to the Grantee).

3. Restrictions (a) Vesting. The Restricted Stock shall be held in an account
not controlled by the Grantee and may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Grantee until such shares have vested in
the Grantee in accordance with the following schedule:

 

 

 

 

 

 

(b) Forfeiture. Shares not yet vested and any stock dividends with respect
thereto, shall be forfeited to the Company automatically and immediately upon
the Grantee’s ceasing to be an employee of the Company and its Subsidiaries for
any reason whatsoever, other than death or Retirement (as such term is defined
in the Plan). Upon termination of employment by reason of death or Retirement
(as such term is defined in the Plan), all restrictions upon Shares shall
thereupon immediately lapse.



--------------------------------------------------------------------------------

4. Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Grantee shall represent in writing to the Company
that he is acquiring the Shares for investment purposes only and not with a view
to distribution.

5. Incorporation of Plan. The Grantee hereby acknowledges receipt of a copy of
the Plan and represents and warrants that he or she has read and is familiar
with the terms and conditions of the Plan. The execution of this Agreement by
the Grantee shall constitute the Grantee’s acceptance of and agreement to all of
the terms and conditions of the Plan and this Agreement.

6. Notices. Except as specifically provided in the Plan or this Agreement, all
notices and other communications required or permitted under the Plan and this
Agreement shall be in writing and shall be given either by (i) personal delivery
or regular mail, in each case against receipt, or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the cases referred to in clause
(i) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communications to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to the Grantee at
his last address appearing on the records of the Company or, in each case, to
such other person or address as may be designated by like notice hereunder.

7. Tax Withholding. In accordance with Section 20(b) of the Plan, the Company
will have the power to withhold, or require the Grantee to remit to the Company
promptly upon notification of the amount due, an amount sufficient to satisfy
Federal, state and local withholding tax requirements with respect to the
vesting of the Restricted Stock, and delivery of the Shares shall not occur
until such requirements are satisfied. If requested by the Grantee, the
Committee, shall cancel Shares to be delivered to the Grantee having a Fair
Market Value, on the day preceding the date of vesting of the Restricted Stock,
equal to the aggregate required tax withholding in connection with such vesting,
and to apply the value of such Shares as payment for the Grantee’s aggregate
required tax withholding for the vesting of any Shares. A sample form to be used
in making this request is attached.

8. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed exclusively in New York.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HUDSON VALLEY HOLDING CORP     GRANTEE: By:  

 

   

 

      (Signature of Grantee)

 

-2-



--------------------------------------------------------------------------------

HUDSON VALLEY HOLDING CORP.

Tax Withholding Election Form

The undersigned has received, pursuant to the Company’s 2010 Omnibus Incentive
Plan (the “Plan”), shares of the Common Stock, par value $0.20 per share, of the
Company (“Restricted Stock”) subject to the restrictions set forth in a
Restricted Stock Award Agreement (the “Agreement”) dated             .
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Plan.

With respect to the satisfaction of any and all withholding tax obligations that
may arise upon the vesting of the Restricted Stock and pursuant to Section 7
(Tax Withholding) of the Agreement, the undersigned hereby voluntarily elects
(please choose one and initial on the space provided):

 

  (i) to have the Company withhold a number of shares of Common Stock otherwise
issuable or deliverable sufficient to cover the undersigned’s withholding tax
obligations in connection with the vesting of the Restricted Stock subject to
the Agreement, with the number of withheld shares determined based on the fair
market value as of the vesting date.

 

  (ii) to withdraw the voluntary election dated              in connection with
the vesting of the Restricted Stock subject to the Agreement.

The undersigned understands that the Company may defer issuance and delivery of
Common Stock until all tax withholding requirements are satisfied.

The vesting of the Restricted Stock subject to the Agreement may at times occur
during a blackout period. In such an event, you would be unable to elect to have
shares of Common Stock withheld to cover withholding tax obligations. Thus,
consistent with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
where item (i) above is checked, this Tax Withholding Election Form serves as
your authorization to have the Company withhold a number of shares of Common
Stock otherwise issuable or deliverable sufficient to cover the undersigned’s
withholding tax obligations in connection with the vesting of the Restricted
Stock subject to the Agreement.

By executing this Tax Withholding Election Form, the undersigned represents and
warrants that as of the date hereof he/she is not aware of any material
nonpublic information with respect to the Company or any of its securities.

 

-3-



--------------------------------------------------------------------------------

This tax withholding election shall be deemed revoked by the undersigned when
the Company receives a superseding Tax Withholding Election Form.

 

 

   

 

Date     Grantee      

 

    Name

 

-4-